Title: Poor Richard, 1740
From: Franklin, Benjamin
To: 


Courteous Reader,
October 7. 1739
You may remember that in my first Almanack, published for the Year 1733, I predicted the Death of my dear Friend Titan Leeds, Philomat. to happen that Year on the 17th Day of October, 3 h. 29 m. P.M. The good Man, it seems, died accordingly: But W.B. and A.B. have continued to publish Almanacks in his Name ever since; asserting for some Years that he was still living; At length when the Truth could no longer be conceal’d from the World, they confess his Death in their Almanack for 1739, but pretend that he died not till last Year, and that before his Departure he had furnished them with Calculations for 7 Years to come. Ah, My Friends, these are poor Shifts and thin Disguises; of which indeed I should have taken little or no Notice, if you had not at the same time accus’d me as a false Predictor; an Aspersion that the more affects me, as my whole Livelyhood depends on a contrary Character.

But to put this Matter beyond Dispute, I shall acquaint the World with a Fact, as strange and surprizing as it is true; being as follows, viz.
On the 4th Instant, towards midnight, as I sat in my little Study writing this Preface, I fell fast asleep; and continued in that Condition for some time, without dreaming any thing, to my Knowledge. On awaking, I found lying before me the following Letter, viz.

“Dear Friend Saunders,
“My Respect for you continues even in this separate State, and I am griev’d to see the Aspersions thrown on you by the Malevolence of avaricious Publishers of Almanacks, who envy your Success. They say your Prediction of my Death in 1733 was false, and they pretend that I remained alive many Years after. But I do hereby certify, that I did actually die at that time, precisely at the Hour you mention’d, with a Variation only of 5 min. 53 sec. which must be allow’d to be no great matter in such Cases. And I do farther declare that I furnish’d them with no Calculations of the Planets Motions, &c. seven Years after my Death, as they are pleased to give out: so that the Stuff they publish as an Almanack in my Name is no more mine than ’tis yours.
“You will wonder perhaps, how this Paper comes written on your Table. You must know that no separate Spirits are under any Confinement till after the final Settlement of all Accounts. In the mean time we wander where we please, visit our old Friends, observe their Actions, enter sometimes into their Imaginations, and give them Hints waking or sleeping that may be of Advantage to them. Finding you asleep, I entred your left Nostril, ascended into your Brain, found out where the Ends of those Nerves were fastned that move your right Hand and Fingers, by the Help of which I am now writing unknown to you; but when you open your Eyes, you will see that the Hand written is mine, tho’ wrote with yours.
“The People of this Infidel Age, perhaps, will hardly believe this Story. But you may give them these three Signs by which they shall be convinc’d of the Truth of it. About the middle of June next, J. J----n, Philomat, shall be openly reconciled to the Church of Rome, and give all his Goods and Chattles to the Chappel, being perverted by a certain Country Schoolmaster. On the 7th of September following my old Friend W.B----t shall be sober 9 Hours, to the Astonishment of all his Neighbours: And about the same time W.B. and A.B. will publish another Almanack in my Name, in spight of Truth and Common-Sense.
“As I can see much clearer into Futurity, since I got free from the dark Prison of Flesh, in which I was continually molested and almost blinded with Fogs arising from Tiff, and the Smoke of burnt Drams; I shall in kindness to you, frequently give you Informations of things to come, for the Improvement of your Almanack: Being Dear Dick, Your affectionate Friend,
T. Leeds”

  
For my own part I am convinc’d that the above Letter is genuine. If the Reader doubts of it, let him carefully observe the three Signs; and if they do not actually come to pass, believe as he pleases. I am his humble Friend,
R. Saunders


  Of Eclipses for 1740.
There will be Six Eclipses this Year,... [Details not here reprinted.]
Some of these Eclipses foreshow great Grief and many Tears among the soft Sex this Year; whether for the Breaking of their Crockery Ware, the Loss of their Loves, or in Repentance for their Sins, I shall not say; tho’ I must own I think there will be a great deal of the latter in the Case. War we shall hear but too much of (for all Christians have not yet learn’d to love one another) and, I doubt, of some ineffectual Treaties of Peace. I pray Heav’n defend these Colonies from every Enemy; and give them, Bread enough, Peace enough, Money enough, and plenty of good Cyder.

XI Mon. January hath xxxi days.
  
My sickly Spouse, with many a Sigh
Once told me,—Dicky I shall die:
I griev’d, but recollected strait,
’Twas bootless to contend with Fate:
So Resignation to Heav’n’s Will
Prepar’d me for succeeding Ill;
’Twas well it did; for, on my Life,
’Twas Heav’n’s Will to spare my Wife.

  To bear other Peoples afflictions, every one has Courage enough, and to spare.
  
No wonder Tom grows fat, th’ unwieldy Sinner,
Makes his whole Life but one continual Dinner.

  An empty Bag cannot stand upright.
XII Mon. February hath xxviii days.
  
While the good Priest with eyes devoutly clos’d
Left on the book the marriage fee expos’d,
The new made bridegroom his occasion spies,
And pleas’d, repockets up the shining prize:
Yet not so safe, but Mr. Surplice views
The Frolick, and demands his pilfer’d dues.
No, quoth the man, good Doctor, I’ll nonsuit y’,
A plain default, I found you off your Duty?
More carefully the holy book survey;
Your Rule is, you should watch as well as pray.

  Happy that nation, fortunate that age, whose history is not diverting.
  
What is a butterfly? At best
He’s but a caterpiller drest.
The gaudy Fop’s his picture just.

  None are deceived but they that confide.

I Mon. March hath xxxi days.
  
When Pharoah’s Sins provok’d th’ Almighty’s hand
To pour his Wrath upon the guilty Land;
A tenfold Plague the great Avenger shed;
The King offended, and the Nation bled.
Had’st thou, unaided, Feria, but been sent,
Vial elect, for Pharoah’s Punishment,
Thro’ what a various Curse the Wretch had run,
He more than heaven’s ten Plagues had felt in one.

  
An open Foe may prove a curse;
But a pretended friend is worse.

  
A wolf eats sheep but now and then,
Ten Thousands are devour’d by Men.

  
Man’s tongue is soft, and bone doth lack;
Yet a stroke therewith may break a man’s back.

II Mon. April hath xxx days.
  
Says Roger to his Wife, my dear;
The strangest piece of News I hear!
A Law, ’tis said, will quickly pass,
To purge the matrimonial Class;
Cuckolds, if any such we have here
Must to a Man be thrown i’ th’ River.
She smiling cry’d, My dear, you seem
Surpriz’d! Pray han’t you learn’d to swim?

  Many a Meal is lost for want of meat.
  
To all apparent Beauties blind
Each Blemish strikes an envious Mind.

  
The Poor have little, Beggars none;
The Rich too much, enough not one.


III Mon. May hath xxxi days.
  
A Carrier ev’ry Night and Morn,
Would see his Horses eat their Corn:
This sunk the Hostler’s Vails, ’tis true;
But then his Horses had their Due.
Were we so cautious in all Cases,
Small Gain would rise from greater Places.

  There are lazy Minds as well as lazy Bodies.
  Tricks and Treachery are the Practice of Fools, that have not Wit enough to be honest.
  Who says Jack is not generous? He is always fond of giving, and cares not for receiving.—What? Why; Advice.
IV Mon. June hath xxx days.
  
How weak, how vain is human Pride!
Dares Man upon himself confide?
The Wretch who glories in his Gain,
Amasses Heaps on Heaps in vain.
Can those (when tortur’d by Disease)
Chear our sick Heart, or purchase Ease?
Can those prolong one Gasp of Breath,
Or calm the troubled Hour of Death?

  
The Man who with undaunted toils,
Sails unknown seas to unknown soils,
With various wonders feasts his Sight:
What stranger wonders does he write?

  Fear not Death; for the sooner we die, the longer shall we be immortal.
V Mon. July hath xxxi days.
  
The Monarch of long regal Line,
Was rais’d from Dust as frail as mine:

Can he pour Health into his Veins,
Or cool the Fever’s restless Pains?
Can he (worn down in Nature’s Course)
New-brace his feeble Nerves with Force?
Can he (how vain is mortal Pow’r!)
Stretch Life beyond the destin’d Hour?

  
Those who in quarrels interpose,
Must often wipe a bloody nose.

  Promises may get thee Friends, but Nonperformance will turn them into Enemies.
  
In other men we faults can spy,
And blame the mote that dims their eye;
Each little speck and blemish find;
To our own stronger errors blind.

VI Mon. August hath xxxi days.
  
The Man of pure and simple Heart
Thro’ Life disdains a double part;
He never needs the screen of Lies
His inward Bosom to disguise.
In vain malicious Tongues assail,
Let Envy snarl, let Slander rail,
From Virtue’s shield (secure from Wound)
Their blunted venom’d shafts rebound.

  When you speak to a man, look on his eyes; when he speaks to thee, look on his mouth.
  
Jane, why those tears? why droops your head?
Is then your other husband dead?
Or doth a worse disgrace betide?
Hath no one since his death apply’d?

  Observe all men; thy self most.

VII Mon. September hath xxx days.
  
We frequently misplace Esteem
By judging Men by what they seem.
With partial Eyes we’re apt to see
The Man of noble Pedigree.
To Birth, Wealth, Power we should allow
Precedence, and our lowest Bow:
In that is due Distinction shown:
Esteem is Virtue’s Right alone.

  Thou hadst better eat salt with the Philosophers of Greece, than sugar with the Courtiers of Italy.
  
Seek Virtue, and, of that possest,
To Providence, resign the rest.

  
Marry above thy match, and thou’lt get a Master.

  
Fear to do ill, and you need fear nought else.

VIII Mon. October hath xxxi days.
  
What’s Beauty? Call ye that your own,
A Flow’r that fades as soon as blown!
Those Eyes of so divine a Ray,
What are they? Mould’ring, mortal Clay.
Those Features cast in heav’nly Mould,
Shall, like my coarser Earth, grow old;
Like common Grass, the fairest Flow’r
Must feel the hoary Season’s Pow’r.

  He makes a Foe who makes a jest.
  
Can grave and formal pass for wise,
When Men the solemn Owl despise?

  Some are justly laught at for keeping their Money foolishly, others for spending it idly: He is the greatest fool that lays it out in a purchase of repentance.

IX Mon. November hath xxx days.
  
Old Socrates was obstinately Good,
Virtuous by force, by Inclination lewd.
When secret Movements drew his Soul aside,
He quell’d his Lust, and stemm’d the swelling Tide;
Sustain’d by Reason still, unmov’d he stood,
And steady bore against th’ opposing Flood.
He durst correct what Nature form’d amiss,
And forc’d unwilling Virtue to be his.

  
Who knows a fool, must know his brother;
For one will recommend another.

  
Avoid dishonest Gain: No price
Can recompence the Pangs of Vice.

  
When befriended, remember it:
When you befriend, forget it.

  
Great souls with gen’rous pity melt;
Which coward tyrants never felt.

X Mon. December hath xxxi days.
  
O blessed Season! lov’d by Saints and Sinners,
For long Devotions, or for longer Dinners;
More grateful still to those who deal in Books,
Now not with Readers, but with Pastry-Cooks:
Learn’d Works, despis’d by those to Merit blind,
By these well weigh’d, their certain Value find.
Bless’d Lot of Paper, falsely called Waste,
To bear those Cates, which Authors seldom taste.

  Employ thy time well, if thou meanest to gain leisure.
  
A Flatterer never seems absurd:
The Flatter’d always take his Word.


  Lend Money to an Enemy, and thou’lt gain him, to a Friend and thou’lt lose him.
  Neither praise nor dispraise, till seven Christmasses be over.

  

    
      Courts.
I know you Lawyers can, with Ease,
Twist Words and Meanings as you please;
That Language, by your Skill made pliant,
Will bend to favour ev’ry Client;
That ’tis the Fee directs the Sense
To make out either Side’s Pretence:
When you peruse the clearest Case,
You see it with a double Face;
For Scepticism’s your Profession;
You hold there’s Doubt in all Expression.
Hence is the Bar with Fees supply’d.
Hence Eloquence takes either Side.
Your Hand would have but paultry gleaning;
Could every Man express his Meaning.
Who dares presume to pen a Deed,
Unless you previously are feed?
’Tis drawn, and, to augment the Cost,
In dull Prolixity engrost:
And now we’re well secur’d by Law,
’Till the next Brother find a Flaw.

Dr. Tennent’s infallible Cure for the Pleurisy.
First when the Patient is taken, let ten Ounces of Blood be drawn from the Arm of the Side opposite to that affected with the Disease, and presently after give 3 Spoonfulls of the Decoction of Rattlesnake-Root, which must be repeated every six Hours, till the Symptoms abate in a great Degree. But if they should return notwithstanding, which happens sometimes, Bleeding is to be repeated in the same Quantity as at first, and so in like Manner a third, fourth, or fifth time, or oftener; tho’ it seldom happens that it is wanted above twice; which Method answers for the Cure of a Pleurisy, generally speaking: But in particular Cases, where the Patient has a Purging attending the Disorder, give 20 Grains of the Root every three Hours, with 10 Grains of Cinnamon poudered, and as much prepared Harts Horn, observing also to let Blood as often as the Symptoms recur; by which is meant the Pain, Fever, Cough, and Difficulty in breathing. When the Breast is only affected with the Pain, or both Sides and the Breast affected at once, the same Method is to be followed as when one Side only is affected, the Disease being the same notwithstanding of that Difference in the Symptoms. For ordinary Drink, give Hysop Decoction, or a Tea drawn from Marsh Mallard Roots, sweetned with Honey; but in case of a Purging attending the Case, let the Drink be sweetned with double refined Sugar, and the Cinnamon and Harts Horn before prescribed are to be given with the poudered Rattlesnake Root in a little of it; and it is to be observed, that both the Decoction of the Root and Tea are given warm. If the Patient be troubled with a Vomiting, or Nausea, give one spoonful and half of the Decoction every three Hours, or if that should immediately be thrown up, give half a spoonful of the Decoction every Hour; observing in such a Case to bleed, as before advised. There is a Disease called a Pleurisy, wherein Bleeding is of ill Consequence, which may with great Propriety be called a latent or spurious Peripneumony; yet the above Method with the Decoction of the Root, is a very certain one, giving instead of pectoral Teas, a Tea made of Thyme or Marjoram, or rather Rum-punch. This Disease personates a Pleurisy or Peripneumony, to a superficial Observer, the Symptoms being the same, only with this Difference, That the Pulse is always low, which in an inflamatory Pleurisy or Peripneumony, is so only upon the first Invasion, or when the Disease is upon terminating in Death: But it is to be noted for a Mark of this latent Peripneumony, that on its first Approach the Patient is cold, convulsed, and very much inclined to sleep, and also that it attacks in the Autumn after excessive hot Summers attended with much Rain; and towards February, or sooner if the Winter sets in very cold, translates to an inflamatory Pleurisy or Peripneumony. The Operation of this Root is different according to the Circumstances of the Constitution and Disease; sometimes, it is by Vomit, at other times by Sweat, Urine and Stool, and in some Cases, such as a latent Peripneumony, it has none of these Operations in any Degree; yet the Patient is surprizingly recovered, which shews that it strongly attenuates the Blood. The Success of the aforesaid Method is proved from Experience to be so great, that an intermitting Fever is not carried off with more Certainty with Jesuits Bark, than a Pleurisy or Peripneumony with the Seneka Rattlesnake Root. And the Cure often is effected the third Day if the Method be followed up from the first Attack of the Distemper, and also that the Patient will find great Relief in the space of an Hour after the Decoction; tho’ every one may not, yet it has that Effect very often: And he further asserts, That whether the Disease be in the Beginning, Increase, or State, the Medicine has like Effects, and answers to perfection the Design of all the Methods prescribed by Authors of the best note for these different Stages.
The Decoction of Seneka Rattlesnake Root is made by boiling three Ounces of it in a Quart of Water over a slow Fire till near half is evaporated; then strain the Liquor thro’ a Cloth. The Root must be reduced to a gross Powder, that the Water may fully draw its Efficacy. The Plant grows plentifully in Virginia, Maryland and Pennsylvania, in the Freshes and hilly Grounds, and affects a light and tolerable good Soil. The Root is of a light yellow Colour, resembling Ipecacuana in its Texture and Shape, but is larger, has a strong Pungency without Heat, but does not communicate that Property upon chewing it immediately. The leaves are something like green Tea, and the Stalk is commonly from six to twelve Inches high, on the Top of which are white Flowers something like the Rattles of a Snake, while in Bud, which appear among the first Flowers in the Woods: And there are no Branches from the Stalks, but several Stalks arise from one Root generally, tho’ only one Stalk from a Root may be seen sometimes.
The Indian Traders say, That it grows all the way from Canada to South-Carolina, where in both it is very plenty.

